It is sought in the declarations in these cases to avoid the objections indicated by the court in sustaining the demurrers when the cases were before the court in 26 R.I. 258, by averments that trolley-poles were "apt" to "accidentally" slip from the trolley-wire at the curve where the defendant's lamp-post was located, without negligence on the part of the railroad company, and that the defendant knew this. There is no averment that a trolley-pole slipped on this occasion without negligence on the part of the railroad company, nor are there any facts set forth in the declaration which enable the court to determine whether the slipping at this time was or was not due to any negligence or want of care of the railroad company. The simple averment that such a pole slipped from its wire "accidentally" is insufficient, as was held in the former opinion, in which the meaning of the word was determined for this case. Obviously, if the slipping of the pole was due to the negligence or want of care of the railroad company, the causal chain is broken. If the plaintiffs seek to hold the defendant liable because it was negligent, while the railroad company was free from negligence, they should state specifically in their declarations such a case. This they have not done, and the demurrers must be sustained, the plaintiffs' exceptions overruled, and the cases be remitted to the Superior Court for further proceedings.